Case 18-31754-5-mcr   Doc 568 Filed 08/16/19 Entered 08/16/19 17:01:43   Desc
                        Main Document     Page 1 of 5
Case 18-31754-5-mcr   Doc 568 Filed 08/16/19 Entered 08/16/19 17:01:43   Desc
                        Main Document     Page 2 of 5
Case 18-31754-5-mcr   Doc 568 Filed 08/16/19 Entered 08/16/19 17:01:43   Desc
                        Main Document     Page 3 of 5
Case 18-31754-5-mcr   Doc 568 Filed 08/16/19 Entered 08/16/19 17:01:43   Desc
                        Main Document     Page 4 of 5
Case 18-31754-5-mcr   Doc 568 Filed 08/16/19 Entered 08/16/19 17:01:43   Desc
                        Main Document     Page 5 of 5
